640 N.W.2d 631 (2002)
In re Petition for REINSTATEMENT to the Practice of Law OF Richard J. KADRIE.
No. C5-90-383.
Supreme Court of Minnesota.
March 12, 2002.

ORDER
The court reinstated petitioner Richard J. Kadrie to the practice of law on December 9, 1999. In re Kadrie, 602 N.W.2d 868 (Minn. 1999). Petitioner was placed on supervised probation for two years and barred from practicing law as a sole practitioner. Id. at 873. The court provided that after two years, petitioner could request that the practice restriction be lifted by filing an affidavit with the court and giving notice to the Office of Lawyers Professional Responsibility (OLPR) of his request. Id. The court also provided that if the OLPR had good cause, it could request a hearing on whether it is appropriate to lift the practice restriction. Id.
Petitioner has filed an affidavit stating that he has successfully completed supervised *632 probation and requesting that the restriction on solo practice be lifted. The OLPR states that it does not have good cause to request a hearing on petitioner's request.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the request of Richard J. Kadrie to return to the solo practice of law be, and the same is, granted effective immediately.
BY THE COURT:
Paul H. Anderson
Associate Justice